5/8/2020                  CaseCritical Questions for Dr. Shiva About Document
                               1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                      1-2 theFiled
                                                                                              Health 05/12/20
                                                                                                     Freedom Movement
                                                                                                                  Page• Children's
                                                                                                                            1 ofHealth
                                                                                                                                   21 Defense

            HOME                   EXPOSING CAUSES                           SEEKING JUSTICE                        PROTECTING OUR FUTURE     


        CHAPTERS                     KENNEDY NEWS & VIEWS                                RESEARCH                     ABOUT US        STORE     


                                                      DONATE




   JOIN THE MOVEMENT            SUPPORT OUR EFFORTS             TAKE ACTION          MEMBERS ONLY


   EBOOKS




A P R IL 28, 2020

Critical Questions for Dr. Shiva
About His Attempts to Splinter
the Health Freedom
Movement




                                                                                                          Print

By Robert F. Kennedy, Jr., Chairman, Children’s Health
Defense

For many months I have remained silent in the face of defamatory
and dishonest attacks against me by Dr. Shiva Ayyadurai. My
approach was to ignore the sniping to preserve the unity of the
https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/                     1/21
5/8/2020         CaseCritical Questions for Dr. Shiva About Document
                        1:20-cv-10910-WGY                   His Attempts to Splinter
                                                                             1-2 theFiled
                                                                                     Health 05/12/20
                                                                                            Freedom Movement
                                                                                                         Page• Children's
                                                                                                                   2 ofHealth
                                                                                                                          21 Defense
Health Freedom Movement. However, Shiva has expanded his
malevolent campaign to include venomous salvos against our
community’s most prominent and e ective leaders, including Del
Bigtree, Mark Blaxill, Dr. Rashid Buttar, Polly Tommey and
Samoan-Australian activist Taylor Winterstein. Because he now
has some of our outstanding spokesmen in his gun-sites, and
because his poisonous volleys have begun to damage the
solidarity that is critical to our success, I reluctantly make this
response.

Little Lies / Big Lies
I had never heard of Shiva when he approached me on the street
following a January 6th, 2020 Trenton rally. We had a friendly chat
and took a photo. Afterward, he tweeted that I had refused to
shake his hand. A half-dozen photos of us shaking hands soon
surfaced, proving his statements false. It was only then that I
learned he was running as a fringe candidate for U.S. Senate
against my nephew, Massachusetts Congressman Joseph
Kennedy. It is axiomatic that a man who lies about small things,
will also lie about the large. I made a note to fact check Shiva’s
assertions. I advise others to take similar precautions.




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/    2/21
5/8/2020                  CaseCritical Questions for Dr. Shiva About Document
                               1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                      1-2 theFiled
                                                                                              Health 05/12/20
                                                                                                     Freedom Movement
                                                                                                                  Page• Children's
                                                                                                                            3 ofHealth
                                                                                                                                   21 Defense




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/             3/21
5/8/2020                  CaseCritical Questions for Dr. Shiva About Document
                               1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                      1-2 theFiled
                                                                                              Health 05/12/20
                                                                                                     Freedom Movement
                                                                                                                  Page• Children's
                                                                                                                            4 ofHealth
                                                                                                                                   21 Defense




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/             4/21
5/8/2020                  CaseCritical Questions for Dr. Shiva About Document
                               1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                      1-2 theFiled
                                                                                              Health 05/12/20
                                                                                                     Freedom Movement
                                                                                                                  Page• Children's
                                                                                                                            5 ofHealth
                                                                                                                                   21 Defense




Attacking Our Leaders

https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/             5/21
5/8/2020        CaseCritical Questions for Dr. Shiva About Document
                      1:20-cv-10910-WGY                    His Attempts to Splinter
                                                                            1-2 theFiled
                                                                                    Health 05/12/20
                                                                                           Freedom Movement
                                                                                                        Page• Children's
                                                                                                                  6 ofHealth
                                                                                                                         21 Defense
Del Bigtree, Mark Blaxill, Polly Tommey and Dr. Rashid Buttar
are battle proven veterans deeply
scarred by incalculable personal
sacri ces su ered on the front-
line trenches during decades of
hand to hand combat against
Pharma, corrupt regulators and
the medical cartel. They have
published, litigated, campaigned,
debated, testi ed, strategized,
organized, informed, and
defended. I am proud to have
served with each of them in dozens of state capitals, speaking at
                                      rallies, testifying before state
                                      legislatures, and meeting with public
                                      o cials.
                                      They
                                      have
                                      emptied
                                      their




personal bank accounts and, at times,
ruined their health in service to our
cause. They have each played
indispensable roles in building the institutions that have helped us
coalesce into the coherent and powerful movement that now
threatens the Pharmaceutical paradigm. They have given us every
reason to trust them and no reason for doubt. Shiva’s claim that
these individuals are “controlled opposition” are patently absurd.




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/   6/21
5/8/2020                  CaseCritical Questions for Dr. Shiva About Document
                               1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                      1-2 theFiled
                                                                                              Health 05/12/20
                                                                                                     Freedom Movement
                                                                                                                  Page• Children's
                                                                                                                            7 ofHealth
                                                                                                                                   21 Defense




Undermining State Health Freedom
Advocates
                                Shiva has viciously attacked the
                                brilliant Health Choice
                                Massachusetts (HCM) organizer,
                                Candice Edwards. Edwards and
                                her HCM co-founder, Allison
                                Chapman lead the battle to derail
                                the repeal of vaccine exemptions in
                                Boston. Shiva tried to sabotage the
                                group’s e orts, by showing up at
                                Legislature Hearings without the
                                science panel he had promised and
                                delivering self-promotional
testimony so loaded with insulting vulgarity and invective, that the
Public Health Committee shut down the hearing, calling Shiva “a
prick.” Shiva then picked a loud ght with one of the moms
accusing her of using her child for political purposes. “He threw us
under the bus,” Edwards recalls. Shiva accuses Edwards of being
“controlled opposition.”




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/             7/21
5/8/2020                  CaseCritical Questions for Dr. Shiva About Document
                               1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                      1-2 theFiled
                                                                                              Health 05/12/20
                                                                                                     Freedom Movement
                                                                                                                  Page• Children's
                                                                                                                            8 ofHealth
                                                                                                                                   21 Defense




When Shiva calls Movement leaders “controlled opposition,”
is he speaking of himself?
Instead of preaching science, Shiva
spends money from his Health Freedom
donor base digging up dirt on other
activists. Shiva employs a full-time
“Negative Research” investigator,
Jennifer Bennett, to excavate and
invent defamatory gossip about Health
Freedom Groups and their leaders in
Massachusetts and nationally. In his war
against our Movement, Shiva employs
all the classic strategies and gambits
prescribed by psychological warfare        Samoan-Australian
experts, in our Intelligence Services, for activist Taylor
disrupting social reform movements         Winterstein
when they begin to gather steam and
threaten the power of entrenched vested interests.

So why, beside malignant narcissism, would a newcomer to our
Movement seek to undermine our most e ective and in uential
leaders and divide our forces? I don’t like to speculate about
people’s motives, but it is a common motif among a certain
species of scoundrel to project their own villainy in their
slandering of others. Do Shiva’s accusations that all of us are
“controlled opposition” reveal his own motivations?

Some hints to that answer may lie among the things Shiva doesn’t
tell us.

Shiva, the Vaccine Maker
Shiva never mentions the fact that he is a vaccine maker. Shiva
owns a pharmaceutical company, Cytosolve, that partners with
vaccine and drugmakers to accelerate FDA approvals for vaccines
and other pharmaceutical drugs. His principal business partner is
P zer, the world’s #4 vaccine maker. Are Shiva’s attacks on our
Movement calculated pandering, to court a ection from P zer
and the HHS regulators––upon whose favor his nancial success
relies––and to win their blessings by discrediting a Movement that
questions vaccine products?



https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/             8/21
5/8/2020                  CaseCritical Questions for Dr. Shiva About Document
                               1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                      1-2 theFiled
                                                                                              Health 05/12/20
                                                                                                     Freedom Movement
                                                                                                                  Page• Children's
                                                                                                                            9 ofHealth
                                                                                                                                   21 Defense




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/             9/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            10 ofHealth
                                                                                                                                    21 Defense




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              10/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            11 ofHealth
                                                                                                                                    21 Defense




Shiva’s business model requires him to court favor with vaccine
companies.

Shiva made his money from the Clintons
Shiva claims to have invented Email (Smithsonian says Shiva’s
claim is untrue and a Federal court has agreed). In fact, Shiva
made his fortune running Email operations for President Bill and
Hillary Clinton during the White House years. (It is ironic,
therefore, that he accuses others of consorting with the Clintons).
The Clinton contract propelled his company, EchoMail, to a $200
million valuation.




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              11/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            12 ofHealth
                                                                                                                                    21 Defense




Shiva, Partner to Microsoft
Shiva’s Echomail partner was Bill Gates’ Microsoft. Even today,
Shiva lists Microsoft as his partner on his EchoMail homepage.
Gates, the world’s most prominent and vocal advocate for
universal mandatory vaccination is also a proponent for tagging
human beings with injected technologies for tracking vaccine
records. Both Microsoft and Gates are leading industry e orts to
develop a subdermal biometric chip system. Shiva’s success at
dividing our movement and undermining and discrediting our
leadership might ingratiate him with these business partners.




Shiva and Bill Gates
https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              12/21
5/8/2020        Case Critical Questions for Dr. Shiva AboutDocument
                     1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                           1-2 the    Health05/12/20
                                                                                    Filed    Freedom Movement
                                                                                                         Page • Children's
                                                                                                                   13 ofHealth
                                                                                                                           21 Defense
It is noteworthy that
Shiva consistently
mutes his criticism of
Bill Gates, seeking to
de ect public anger at
Gates towards Hillary
Clinton. This makes no
sense. Hillary’s views
on mandatory vaccines
are abhorrent, but
unlike Gates whose ownership of the WHO and GAVI, the Vaccine
Alliance allows him to dictate global vaccine policy, Hillary is an
out-of-work politician with no political power. The Clinton
Foundation is virtually defunct and bootless as an arbiter of public
health policy. Why does Shiva shield Gates and insist that Hillary is
the more important target?

Shiva and 5G
Both Gates and Microsoft hold leading stakes in the burgeoning
wireless infrastructure expansion. Gates’ subdermal chip systems
will be capable of meshing with Gates’ extensive new 5G antennae
and satellite deployments, to harvest, not only our vaccination
and medical data, but also lucrative information about our
movements, our purchases, and our desires, at the granular level.
Shiva lists his other business partners as the principle Big Data
Titans, Dell, Oracle and IBM which all stand to make a killing on
the current 5G expansion. Is this why Shiva refuses to condemn
5G?




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/     13/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            14 ofHealth
                                                                                                                                    21 Defense




How Does Shiva Escape Censorship?
Shiva is the only leader in our Movement who doesn’t su er the
Social Media censorship that bedevils the rest of us. His capacity
to boost his audience, his immunity from shadow-banning and
from eviction from his platforms has allowed him to exponentially
expand his base, as the rest of us struggle past the censors to
reach our audiences, one follower at a time. Why are Facebook,
Google, and Instagram showering love on Shiva while they
strangle the rest of us? Why does Silicon Valley boost Shiva and
smother us?




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              14/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            15 ofHealth
                                                                                                                                    21 Defense
Shilling for Silicon Valley Big Data
Billionaires
Shiva has previous experience shilling for Big Data/Telecom. In
2010, Shiva served as front man to PayPal’s Silicon Valley titan,
Peter Thiel. Thiel was campaigning to destroy Gawker in revenge
for its un attering article about himself. Thiel funded Shiva to le
a defamation law suit against Gawker for reporting that Shiva lied
about inventing Email. Shiva, of course, lost the law suit, but the
ruinous costs of the litigation helped bankrupt Gawker, which was
always Thiel’s purpose. Shiva may have discovered, from that
transaction, the economic opportunities in shilling for Silicon
Valley’s Big Data Barrons.

Silicon Valley is deeply entrenched with the CIA and the Pentagon
in cyber-warfare e orts and in developing AI surveillance systems
that can compete with the Chinese. The Silicon Valley/CIA
partnership has its own secretive Federal agency, the National
Security Commission, chaired by ex Google CEO, Eric Schmidt.
Their strategy is to roll out 5G as a comprehensive security and
surveillance superstructure that will serve as a platform for new
surveillance technologies. This sinister cabal undoubtedly see the
evolving Health Freedom coalition between anti 5G and anti
Pharma activists as an obstacle to their ambitions.

Why Does Shiva Want to Push Democrats
Out of the Health Freedom Movement?
Shiva’s insistence that Democrats disown their party, before being
welcomed into the Health Freedom Movement, and his attacks on
anyone who ever voted for Hillary or any other prominent
Democrat, seem deliberately calculated to foment destructive
partisanship and to drive Democrats from our Movement. Shiva
knows that for us to succeed, our Movement requires political
diversity, unity, harmony and a big tent. We welcome citizens of
every nation and every political stripe. We don’t impose
ideological tests or check party a liations. I, myself, am a lifelong
Democrat, but I understand that this issue must transcend party
a liations. All of our best leaders comprehend that there is no
such thing as a Republican child or a Democratic child. I have
worked e ectively and aggressively across the nation, with
Republicans—including President Trump. Trump, who himself
donated $1,000,000 to the Clinton Foundation in 2009, did not
hold my previous support for Hillary against me. He welcomed the
opportunity to burnish the project’s bipartisan bona des.

Our bipartisan approach is e ective, and frightening to Pharma. Is
this why Shiva is trying so hard to excite political hatred among
our followers, and to polarize us along party lines?


https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              15/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            16 ofHealth
                                                                                                                                    21 Defense
                                                                                            Can
                                                                                            Shiva
                                                                                            Pass his
                                                                                            Own




Ideological Test?
Shiva’s insistence on
ideological purity is
ironic at best and
duplicitous and
deceptive at worst,
given his own
ambiguous political
theologies. To win
the top spot on the
G.O.P.’s U.S. Senate
ballot, Shiva
persuaded
Massachusetts
Republicans that he was a staunch, dyed-in-the-wool Right-wing
Trump supporter. Elsewhere, however, he brags of being a
committed socialist and communist sympathizer. His wavering
a liations beg the question: Who is Shiva, and does he stand for
anything beyond personal opportunism?




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              16/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            17 ofHealth
                                                                                                                                    21 Defense




Psy-Ops Tactics
Shiva does not litigate, publish or fund scienti c research, build
institutions, treat patients, or collaborate with other leaders. He
has demonstrated no inclination to work with the rest of us to
build a Movement, powerful enough to confront the Big Pharma
and the Big Data/Telecom tyrants. He behaves, in every instance,
like a man determined to tear down all that others have built up.
People who still believe in Shiva might demand to know why he
chooses to spare FDA, P zer, Microsoft, and 5G his barbs, and to
direct his poison instead at our proven leaders. Shiva seems
intent on distracting Del, Mark, Rashid, Polly, Taylor, Candice
and others from their important work. His sinister, treacherous
and destructive rear guard action, fomenting and feeding schism,
division, discord, and confusion that harms our Movement, plays
directly into the hands of Big Pharma.

Shiva’s followers are entitled to an explanation.



Sign up for free news and updates from Robert F. Kennedy, Jr. and
the Children’s Health Defense. CHD is planning many strategies,
including legal, in an e ort to defend the health of our children
and obtain justice for those already injured. Your support is
essential to CHD’s successful mission.

Republishing Guidelines

      Get FREE News &
      Updates!

https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              17/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            18 ofHealth
                                                                                                                                    21 Defense



       First Name..


       Last Name..




       Email..

            Subscribe Now



      Donate Now
      You make the
      di erence.
      Kennedy News &
      Views
      Latest Articles
      Children’s Health
      Environment
      Government
      Corruption
      Media/Media Issues
      Neurotoxins
      Public & Private
      Programs
      Research Reviews
      Vaccines
      Vaccine Safety
      Videos
      Video Playlists

      Member Login

      Username



      Password




           Remember Me



https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              18/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            19 ofHealth
                                                                                                                                    21 Defense

                    Login


      Become a Member
      Forgot/Reset
      Password
      FAQ

      Recent Articles




      May 07, 2020
      COVID-19:
      The
      Spearpoint
      for Rolling
      Out a “New
      Era” of
      High-Risk,
      Genetically
      Engineered
      Vaccines



      May 05, 2020
      Red eld and
      Birx: Can
      they be
      trusted with
      COVID?



      May 05, 2020
      RFK, Jr. Joins
      EM
https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              19/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            20 ofHealth
                                                                                                                                    21 Defense
      Radiation
      Research
      Trust in
      Calling Upon
      UK Prime
      Minister to
      Halt 5G
      Deployment



      May 01, 2020
      Vaccinated
      vs.
      Unvaccinated
      —Part 9




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/              20/21
5/8/2020                 Case Critical Questions for Dr. Shiva AboutDocument
                              1:20-cv-10910-WGY                     His Attempts to Splinter
                                                                                    1-2 the    Health05/12/20
                                                                                             Filed    Freedom Movement
                                                                                                                  Page • Children's
                                                                                                                            21 ofHealth
                                                                                                                                    21 Defense


            Search Website                                             Kennedy News                                        Featured Video
                                                                          & Views
                 Search…

                                                                        ⬤
                                                                             Latest Articles
                                                                        ⬤
                                                                             Children’s Health
                                                                                                                          Press Conference Video
                                                                        ⬤
                                                                             Environment                                       & Transcript

                                                                        ⬤
                                                                             Government
                                                                             Corruption
                                                                        ⬤
                                                                             Media/Media
                                                                             Issues
                                                                        ⬤
                                                                             Neurotoxins
                                                                        ⬤
                                                                             Public & Private
                                                                             Programs
                                                                        ⬤
                                                                             Research Reviews
                                                                        ⬤
                                                                             Vaccines
                                                                        ⬤
                                                                             Vaccine Safety
                                                                        ⬤
                                                                             Videos
                                                                        ⬤
                                                                             Video Playlists



   © 2016-2020 Children's Health Defense, All rights Reserved • Medical Disclaimer • Privacy Policy •
                                             Contact Us




https://childrenshealthdefense.org/news/critical-questions-for-dr-shiva-about-his-attempts-to-splinter-the-health-freedom-movement/                21/21
